IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1681
                               Filed June 21, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LARRY DEAN BELL SR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Henry W. Latham II

(plea) and Mark R. Lawson (motion in arrest of judgment), Judges.



      The defendant appeals from the district court’s denial of his motion in

arrest of judgment following his guilty plea to one count of failure to comply with

sex offender registry requirements, second offense, as an habitual offender.

AFFIRMED.



      Lauren M. Phelps, Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                           2


POTTERFIELD, Judge.

       Larry Bell Sr. appeals from the district court’s denial of his motion in arrest

of judgment following his guilty plea to one count of failure to comply with sex

offender registry requirements, second offense, as an habitual offender. Bell

maintains his trial counsel coerced him into pleading guilty; he argues the record

makes it clear his plea was not voluntary and, thus, the court abused its

discretion in denying his motion in arrest of judgment.1

       “We review a trial court’s decision to grant or deny a request to withdraw a

guilty plea for abuse of discretion.” State v. Speed, 573 N.W.2d 594, 596 (Iowa

1998). “The refusal to allow withdrawal will be upheld ‘where “a defendant, with

full knowledge of the charge against him and of his rights and the consequences

of a plea of guilty, enters such a plea understandably and without fear of

persuasion.”’” Id. (citations omitted).

       At the hearing on the motion in arrest of judgment, Bell told the court he

wanted to withdraw his guilty plea because:

        I was forced into that. I was actually threatened by my previous
       attorney. Put his finger in my face and yelled at me.
               And at the beginning, in front of another judge—I don’t know
       his name—judge stopped the case because I was advised to plead
       guilty to anything the judge said I was supposed to agree with it.
       And after three or four I disagreed and the judge said he couldn’t
       sentence me like this so we took a break.

1
  On appeal, Bell mentions in passing other reasons the court should have granted his
request to withdraw his guilty plea, claiming the court should have inquired into his
competency during the plea proceeding and there was not a factual basis to support his
plea regarding the habitual offender enhancement. But these issues were not raised in
the motion in arrest of judgment or at the hearing on the motion, and the district court
has not ruled on them. Additionally, these issues have not been raised under the
ineffective-assistance framework on appeal. As such, they are not properly before us for
review. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental
doctrine of appellate review that issues must ordinarily be both raised and decided by
the district court before we will decide them on appeal.”).
                                          3


              And during the break, the recess, my attorney got in my face
       and threatening and telling me—and told me trust him. That I
       would go home today. And he lied to me said you will go home
       today with unsupervised probation. Just go along with anything the
       judge says.

The State responded that the transcript from the plea proceeding indicates Bell

was asked by the court, “Other than this plea agreement, have there been any

promises made or is anyone forcing you or threatening you to make you come

forward to enter this guilty plea?” and Bell had responded, “No, sir.”

       The court then reviewed the transcript from the plea proceedings before

issuing a verbal ruling denying Bell’s motion in arrest of judgment. In doing so,

the court noted there was no break in the plea proceedings—in marked contrast

to Bell’s claim. Additionally, the plea-proceeding court had advised Bell he could

stop the plea proceedings at any time, which Bell had not done, and had asked

Bell if he was satisfied with the work of his trial attorney, and Bell agreed he was.

       On appeal, Bell maintains the transcript shows he was coached on his

responses. Bell points out that when the court asked him to tell in his own words

what made him guilty of the offense, he first responded by telling the court about

a different pending charge, stating:

              It was a form of protesting. I was protesting when I
       committed this offense, of racial hiring practices and a violation of
       affirmative action, I believe. I was protesting in front of—oh, sorry.
       I’m sorry, Your Honor. There’s two parts to this. I was answering
       the wrong part of it. Sorry. Can I start over?

The court responded that he could, and Bell then stated, “Yeah, I was told—I was

advised by the Court to register and I failed to register. I’m sorry.”

       We agree that Bell’s statements to the court show some confusion, but we

note that Bell was entering a guilty plea as part of a plea agreement that covered
                                          4


two separate cases—the case involving Bell’s failure to comply with the sex

offender registry requirements (FECR371119) and the case involving six counts

of indecent exposure (SRCR367430).2 Bell was right insofar as there were “two

parts” to the plea agreement; he was just momentarily confused as to what part

the court was handling at that time, which is clear because he responded by

explaining his understanding of the indecent exposure charge.            We are not

convinced this slight lapse is enough to find his guilty plea was involuntary.

Additionally, we agree with the district court that the transcript of the plea

proceedings belies Bell’s claims that his attorney coerced him into pleading

guilty; the transcript does not corroborate Bell’s claims that he disagreed with the

judge, that the disagreement resulted in the judge saying he could not “sentence

him” like this, or that a break of any kind was taken when the attorney would

have threatened Bell into pleading guilty. Based on this record, we cannot say

the district court abused its discretion in denying Bell’s motion for arrest of

judgment.3

       Bell also raises other additional claims. He mentions a separate motion in

arrest of judgment filed by his trial counsel, which indicated Bell should be

allowed to withdraw his guilty plea because the State had agreed to take “no

position” on whether the court should release Bell after his guilty plea while

sentencing was pending but then had objected to Bell’s release at the plea
2
  As part of the agreement, Bell pled guilty to only one count of indecent exposure and
the other five counts were dismissed; this occurred in a separate proceeding not
including the failure-to-register charge. Bell’s defense to those charges involved his
protest against racial discrimination.
3
  We note Bell entered into the plea agreement with the State on March 15, 2016. The
same day, the court scheduled the March 25 plea proceeding, and Bell did in fact enter
his guilty plea on March 25. We have no record that a different plea proceeding was
ever scheduled or took place in this case.
                                            5


proceeding. This motion in arrest of judgment was never set for hearing, and the

district court did not rule on it. We will not now consider for the first time Bell’s

claim that the State breached the plea agreement. See Meier, 641 N.W.2d at

537.

       Bell indicates he has several claims of ineffective assistance involving his

trial counsel and his substitute trial counsel but notes the record is not adequate

for us to review the claims at this time. He asks that we preserve them for

possible future postconviction-relief proceedings.           His ineffective-assistance

claims are preserved. See State v. Johnson, 784 N.W.2d 192, 198 (Iowa 2010)

(noting Iowa Code section 814.7 allows a defendant “to forego raising his

ineffective-assistance-of-counsel claim on direct appeal” and requires us to

“preserve the issue of trial counsel’s ineffective assistance” for a postconviction-

relief proceeding).

       Insofar as Bell’s handwritten pro se brief alleges ineffective assistance of

his trial counsel and his substitute trial counsel, those claims are preserved for

further development of the record.4 See id. We are unable to review any other

claims made by Bell; some of his concerns seem to involve a different criminal

conviction than the one presently before us on appeal. Additionally, he has not

cited any authority for his claims, and “[w]e do not utilize a deferential standard

when persons choose to represent themselves.” Kubik v. Burk, 540 N.W.2d 60,


4
   Bell filed a second pro se brief May 22, 2017. The second brief is untimely, and we did
not consider it. See Iowa R. App. P. 6.901(2)(a) (stating criminal defendants may
“submit a pro se supplemental brief or designation of appendix to the clerk of court within
fifteen says after service of their proof brief filed by their counsel. . . . Any pro se
supplemental brief or designation submitted beyond this period by a properly served
defendant, applicant, or respondent will not be considered by the court and no response
by the State will be allowed.”).
                                        6

63 (Iowa Ct. App. 1995); see also Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite

authority in support of an issue may be deemed waiver of that issue.”).

      We affirm.

      AFFIRMED.